IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1756
                                Filed July 5, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MEGAN BROOKS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Madison County, Richard B. Clogg,

Judge.



      Megan Brooks appeals her conviction and sentence after pleading guilty to

one count of possession of methamphetamine with intent to deliver. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Maria L. Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                           2


DOYLE, Judge.

       Megan Brooks appeals her conviction and sentence after pleading guilty to

one count of possession of methamphetamine with intent to deliver. She contends

her trial counsel rendered ineffective assistance. She also contends the trial court

abused its discretion in sentencing her.

       Law enforcement stopped the vehicle Brooks was driving after receiving an

anonymous tip that the driver of the vehicle was possibly intoxicated. During the

stop, a deputy sheriff smelled the odor of marijuana emanating from the vehicle

and saw a glass pipe used for smoking marijuana on the passenger seat of the

vehicle. Brooks told the deputy that the pipe belonged to her and admitted that

other narcotics and drug paraphernalia were in the vehicle. A search of the vehicle

led to the discovery of four grams of methamphetamine, six grams of marijuana,

prescription medication, and drug paraphernalia. As a result, the State charged

Brooks with one count of possession of methamphetamine with the intent to

deliver, one count of possession of marijuana with the intent to deliver, and one

count of possession of a prescription drug without a prescription. Brooks agreed

to plead guilty to the charge of possession of methamphetamine with the intent to

deliver in exchange for the State’s agreement to dismiss the other charges. The

district court accepted her plea and sentenced her to a term of incarceration not to

exceed ten years.

       Brooks contends she received ineffective assistance of counsel because

her counsel failed to file a motion to suppress the evidence discovered following

the traffic stop, claiming the traffic stop was unlawful because the anonymous tip

did not provide the sufficient indicia of reliability required by State v. Kooima, 833
                                           3
N.W.2d 202, 208-09 (Iowa 2013). “It is well established that a defendant’s guilty

plea waives all defenses and objections which are not intrinsic to the plea.” State

v. Carroll, 767 N.W.2d 638, 641 (Iowa 2009).        “A defendant can, however,

challenge the validity of his guilty plea by proving the advice he received from

counsel in connection with the plea was not within the range of competence

demanded of attorneys in criminal cases.” Id. To succeed on an ineffective-

assistance claim, a defendant must show counsel failed to perform an essential

duty and this failure resulted in prejudice. See Strickland v. Washington, 466 U.S.
668, 687-88 (1984); State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006).

      The State argues the record is insufficient to address Brooks’s claim on

direct appeal and it should therefore be preserved for a postconviction-relief

proceeding. See State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012) (stating that

ineffective-assistance claims are ordinarily preserved for postconviction-relief

proceedings and are resolved on direct appeal only when the record is adequate).

Preservation is preferred to allow counsel the opportunity to defend against the

charge, especially when the challenged action concerns trial strategy or tactics.

State v. McNeal, 867 N.W.2d 91, 105-06 (Iowa 2015). “Only in rare cases will the

trial record alone be sufficient to resolve the claim on direct appeal.” Straw, 709
N.W.2d at 133. We preserve this claim for postconviction-relief proceedings to

allow further development of the record.

      Brooks also challenges her sentence, arguing the district court failed to

adequately consider her mental-health and substance-abuse needs when it

imposed a prison sentence. Because her sentence falls within the statutory limits,

our review is for an abuse of discretion. See State v. Roby, 897 N.W.2d 127, 137
                                         4


(Iowa 2017). The question is whether there is evidence that supports the sentence

imposed. See id.

       In sentencing Brooks to a prison term, the district court considered Brooks’s

criminal history, her prior difficulties with completing probation, and her delay in

seeking treatment after entering her guilty plea. The court also considered the

recommendation of the presentence-investigation report and determined that

society’s protection and Brooks’s maximum rehabilitation would be best served by

sentencing her to a term of not more than ten years in prison. The court then went

on to more specifically address Brooks’s treatment needs, stating:

              The court believes that [Brooks] can get treatment in prison.
       The court has been to the prison. I’ve seen the treatment facility. I
       know they have one. Let’s hope they keep it funded, but, in any
       event, the court believes that the defendant can receive the things
       she needs in prison.
              And the court is not convinced of her commitment to enter
       treatment as shown by the fact that we’re now seven months since
       she’s entered her plea and has just recently entered treatment.

Finally, the court expressed its belief that Brooks would receive better services and

have a better chance of succeeding with treatment in prison than she would if she

received treatment outside of prison. We find no abuse of discretion.

       AFFIRMED.